NO. 12-16-00222-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

JAMIE V. VILLASENOR,                                      §    APPEAL FROM THE 241ST
APPELLANT

V.
                                                          §    JUDICIAL DISTRICT COURT
CEQUEL III COMMUNICATIONS I,
LLC D/B/A SUDDENLINK
COMMUNICATIONS AND KNIGHT-
HAWK SECURITY SERVICES, INC.,                             §    SMITH COUNTY, TEXAS
APPELLEES

                                        MEMORANDUM OPINION
                                            PER CURIAM
         This appeal is being dismissed for failure to comply with the Texas Rules of Appellate
Procedure. See TEX. R. APP. P. 42.3.
         By letter dated August 1, 2016, this Court notified Appellant that the filing fee in this
appeal is due. See TEX. R. APP. P. 5. Appellant was informed that failure to remit the filing fee,
on or before August 11, 2016, would result in the Court’s taking appropriate action, including
dismissal of the case without further notice. The date for paying the filing fee has passed, and
Appellant has not complied with the Court’s request.
         Because Appellant has failed, after notice, to comply with Rule 5, the appeal is
dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered August 17, 2016.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                           AUGUST 17, 2016


                                         NO. 12-16-00222-CV


                       JAMIE V. VILLASENOR,
                             Appellant
                                 V.
         CEQUEL III COMMUNICATIONS I, LLC D/B/A SUDDENLINK
      COMMUNICATIONS AND KNIGHT-HAWK SECURITY SERVICES, INC.,
                             Appellees


                                 Appeal from the 241st District Court
                          of Smith County, Texas (Tr.Ct.No. 14-0726-C)

                        THIS CAUSE came to be heard on the appellate record; and the same
being considered, it is the opinion of this court that this appeal should be dismissed.
                        It is therefore ORDERED, ADJUDGED and DECREED by this court that
this appeal be, and the same is, hereby dismissed; and that this decision be certified to the court
below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.